875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Francis Hunter PRESSLY, Plaintiff-Appellant,v.Terrell Don HUTTO, Director, Thomas J. Towberman, RegionalAdministrator, N.D. Hall, Regional Ombudsman, W.J. Townley,Superintendent, Unit 23, Ms. Tucker, Nurse, Unit 23,Sergeant Smoot, Officer in Charge, Unit 23, Sergeant Ford,Officer in Charge, Unit 23, R.R. Overby, Officer in Charge,Unit 23, Officer Griffith, Officer Poole, Officer Nichols,Officer Cole, Defendants--Appellees.
No. 88-7839.
United States Court of Appeals, Fourth Circuit.
Submitted April 11, 1989.Decided May 8, 1989.

Francis Hunter Pressly, appellant pro se.
Nelson H.C. Fisher, Office of the Attorney General of Virginia, for appellees.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Francis Pressly appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pressly v. Hutto, No. 81-123-D (W.D.Va. Dec. 2, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.